DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-6 of the remarks, filed 06/30/2022, with respect to claims 1-25 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-3, 6-8, 13-15 and 18-20 and the 35 USC 103 rejection of 4 and 16 have been withdrawn. 
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein a compensation device comprising first processing circuitry configured to receive the at least one sensor signal and at least one compensation parameter, and compensate the at least one sensor signal based on the at least one compensation parameter to generate at least one compensated sensor signal, wherein a different compensated sensor signal is generated for each of the at least one sensor signal; an autocalibration device comprising second processing circuitry configured to receive the at least one sensor signal or the at least one compensated sensor signal and generate the at least one compensation parameter based on the at least one sensor signal or the at least one compensated sensor signal; and a first safety mechanism comprising third processing circuitry connected between the compensation circuit and the autocalibration device, wherein the third processing circuitry is configured to compare each of the at least one compensation parameter to a respective tolerance range, and, on a condition that each of the at least one compensation parameter is within its respective tolerance range, transmit the at least one compensation parameter to the compensation circuit as at least one validated compensation parameter, and, on a condition that at least one of the at least one compensation parameter is not within its respective tolerance range, generate a first fault detection signal.
Claims 2-12 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 13, the prior art of record neither shows nor suggests the combination of method steps of compensating, by a compensation circuit, the at least one sensor signal based on at least one compensation parameter to generate at least one compensated sensor signal, wherein a different compensated sensor signal is generated for each of the at least one sensor signal; generating, by an autocalibration device, the at least one compensation parameter based on the at least one sensor signal or based on the at least one compensated sensor signal; comparing each of the at least one compensation parameter to a respective tolerance range; on a condition that each of the at least one compensation parameter is within its respective tolerance range, transmitting the at least one compensation parameter to the compensation circuit as at least one validated compensation parameter, wherein the at least one validated compensation parameter is used for compensating the at least one sensor signal; and on a condition that at least one of the at least one compensation parameter is not within its respective tolerance range, generating a first fault detection signal.
Claims 14-24 depend from allowed claim 13 and are therefore also allowed.
With respect to claim 25, the prior art of record neither shows nor suggests the combination of structural elements comprising a compensation device comprising first processing circuitry configured to receive the at least one sensor signal and at least one validated compensation parameter that has been validated by a first safety mechanism, and compensate the at least one sensor signal based on the at least one validated compensation parameter that has been validated by the first safety mechanism to generate at least one compensated sensor signal, wherein a different compensated sensor signal is generated for each of the at least one sensor signal; an autocalibration device comprising second processing circuitry configured to receive the at least one sensor signal or the at least one compensated sensor signal and generate at least one unvalidated compensation parameter based on the at least one sensor signal or the at least one compensated sensor signal; and the first safety mechanism comprising third processing circuitry connected between the compensation circuit and the autocalibration device, wherein the third processing circuitry is configured to receive the at least one unvalidated compensation parameter, compare each of the at least one unvalidated compensation parameter to a respective tolerance range, and, on a condition that each of the at least one unvalidated compensation parameter is within its respective tolerance range, transmit the at least one unvalidated compensation parameter that has been validated to the compensation circuit as the at least one validated compensation parameter, and, on a condition that at least one of the at least one unvalidated compensation parameter is not within its respective tolerance range, generate a first fault detection signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2018/0356474 discloses magnetoresistive sensors and methods for generating closed flux magnetization patterns.
US PAT 10,145,882 discloses sensor self-diagnostics using multiple signal paths.
US PUB 2018/0335441 discloses an incremental speed sensor with redundant sensor elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858